            Case 3:18-cv-00024-JCS Document 31 Filed 09/29/20 Page 1 of 4



 1 ARTIN BETPERA (SBN 244477)
   artin.betpera@wbd-us.com
 2 WOMBLE BOND DICKINSON (US) LLP
   3200 Park Center Drive, Ste. 700
 3 Costa Mesa, CA 92626
   Telephone: (657) 266-1051
 4 Facsimile: (714)371-2656
 5 Attorneys for Defendant
   CHARTSPAN MEDICAL TECHNOLOGIES,
 6 INC.
 7
 8
                                   UNITED STATES DISTRICT COURT
 9
        NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO DIVISION
10
11
     ILYA EVDOKIMOV,                                   CASE NO: 3:18-CV-00024-JCS
12
                              Plaintiff,               Assigned to the Hon. Magistrate Judge
13                                                     Joseph C. Spero
14           v.                                        JOINT STIPULATION OF
                                                       DISMISSAL OF ALL CLAIMS WITH
15                                                     PREJUDICE
   CHARTSPAN MEDICAL
16 TECHNOLOGIES, INC.,                                 Complaint Filed: January 2, 2018
                                                       Trial Date: Not yet set.
17                            Defendants.
18
19
20
21
22
     ///
23
     ///
24
     ///
25
26
27
28
                            STIPULATION OF DISMISSAL OF ALL CLAIMS WITH PREJUDICE
                                           CASE NO. 3:18-CV-00024-JCS
     4826-2948-9225\1WBD (US) 50254126v1
            Case 3:18-cv-00024-JCS Document 31 Filed 09/29/20 Page 2 of 4



 1          Plaintiff, Ilya Evdokimov (“Plaintiff”), and Defendant Chartspan Medical
 2 Technolgies, Inc. (“Defendant”), pursuant to Federal Rule of Civil Procedure
 3 41(a)(1)(A)(ii), hereby stipulate to the dismissal of all claims in the above-captioned
 4 action WITH PREJUDICE, with each party to bear its own costs and attorney’s fees.
 5
 6          JOINTLY SUBMITTED:
 7
 8 DATED: September 28, 2020                            LAW OFFICE OF JOHN PARK
 9
10                                                      By: s/John Sung-Woo Park
                                                            John Sung-Woo Park
11                                                          Attorneys for Plaintiff
                                                            Ilya Evdokimov
12
13
14 DATED: September 28, 2020                            WOMBLE BOND DICKINSON (US) LLP
15
                                                        By:    Artin Betpera
16                                                            ARTIN BETPERA
                                                              Attorneys for Defendant
17                                                            ChartSpan Medical Technologies, Inc.
                                                     ISTRIC
18                                              TES D      TC
                                              TA
                                                                        O
                                         S




                                                                         U
                                        ED




19
                                                                          RT




                                                                       D
                                                             RDERE
                                    UNIT




                                                     OO
20   Dated: September 29, 2020               IT IS S
                                                                                 R NIA




21                                                                  Spero
                                                          seph C.
                                    NO




                                                  Judge Jo
                                                                                FO




22
                                     RT




                                                                            LI




                                             ER
                                         H




                                                                            A




23                                                N                 F
                                                                            C
                                                      D IS T IC T O
                                                            R
24
25
26
27
28
                                                      2
                           STIPULATION OF DISMISSAL OF ALL CALIMS WITH PREJUDICE
                                          CASE NO. 3:18-CV-00024-JCS
     WBD (US) 50254126v1
            Case 3:18-cv-00024-JCS Document 31 Filed 09/29/20 Page 3 of 4


                                   SIGNATURE CERTIFICATION
 1
 2          I, Artin Betpera, am the ECF user whose identification and password are being

 3 used to file this stipulation. Pursuant to Section 2(f)(4) of the Electronic Case Filing
 4 Administrative Policies and Procedures Manual, I hereby certify that the content of this
 5 document is acceptable to John Sung-Woo Park, counsel for Plaintiff, and that I have
 6 obtained his authorization to affix his electronic signature to this document and he
 7 concurs in this filing.
 8
 9
     DATED: September 28, 2020                WOMBLE BOND DICKINSON (US) LLP
10
11                                            By:    Artin Betpera
                                                    ARTIN BETPERA
12                                                  Attorneys for Defendant
                                                    ChartSpan Medical Technologies, Inc.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      3
                           STIPULATION OF DISMISSAL OF ALL CALIMS WITH PREJUDICE
                                          CASE NO. 3:18-CV-00024-JCS
     WBD (US) 50254126v1
            Case 3:18-cv-00024-JCS Document 31 Filed 09/29/20 Page 4 of 4




 1                                CERTIFICATE OF SERVICE
 2                All Case Participants are registered for the USDC CM/ECF System
 3                   Ilya Evdokimov v. ChartSpan Medical Technologies, Inc.
                  Northern District of California Case Number 3:18-cv-00024-JCS
 4
      JOINT STIPULATION OF DISMISSAL OF ALL CLAIMS WITH PREJUDICE
 5
 6          I hereby certify that on September 28, 2020, I electronically filed the foregoing
 7 with the Clerk of the Court for the United States District Court for the Northern District
 8 by using the CM/ECF system.
 9          Participants in the case who are registered CM/ECF users will be served by the
10 CM/ECF system.
11
12 Dated: September 28, 2020                   WOMBLE BOND DICKINSON (US)
                                               LLP
13
14
                                               By:    Artin Betpera
15                                                   ARTIN BETPERA
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   4
                                        CERTIFICATE OF SERVICE
     WBD (US) 50254126v1               CASE NO. 3:18-CV-00024-JCS
